382 Pa. 392 (1955)
Edelson, Appellant
v.
Bernstein.
Supreme Court of Pennsylvania.
Argued May 25, 1955.
June 27, 1955.
Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*394 David Berger, with him Manuel Fleisher, for appellant.
*395 C. Brewster Rhoads, with him Sidney L. Wickenhaver, and Montgomery, McCracken, Walker & Rhoads, for appellees.
Nathan L. Edelstein, for appellee.
OPINION PER CURIAM, June 27, 1955:
Decree affirmed on the opinion of President Judge BOK, at cost of appellant.